UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    5/18/2021


  United States of America,

                 –v–
                                                                       19-cr-646 (AJN)
  Osama Ahmed Abdellatif El Mokadem,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On May 12, 2021, the Court granted the request to adjourn the surrender date to

September 1, 2021 after receiving a letter from defense counsel by email. Dkt. No. 80. In doing

so, the Court directed defense counsel to either request and justify sealing of the May 11, 2021

letter or to file the letter on the public docket by May 14, 2021. As of the date of this order,

defense counsel has failed to comply. The Court will docket the letter by May 21, 2021 unless

defense counsel shows cause in writing by that date why it ought not be docketed.



       SO ORDERED.

 Dated: May 18, 2021
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
